Citation Nr: 1427620	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-47 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a foot disability, on the basis of substitution and to include for accrued benefits purposes.

2.  Entitlement to an increased rating for service-connected allergic rhinitis with sinusitis, currently evaluated as 30 percent disabling, on the basis of substitution and to include for accrued benefits purposes

3.  Entitlement to an increased rating for service-connected obstructive sleep apnea, currently evaluated as 10 percent disabling, on the basis of substitution and to include for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for service connection for a bilateral foot condition, and which denied claims for increased ratings for service connected allergic rhinitis with sinusitis, and obstructive sleep apnea.  

The record reflects that the Veteran died in July 2011.  During the pendency of his appeal, his widow filed a timely request to be substituted as the appellant in his place.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal). 

In May 2012, the appellant was afforded a Board hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  In August 2010, the Veteran was afforded a hearing before a Decision Review Officer at the RO.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not have a foot disability due to his service.

2.  The Veteran's service-connected allergic rhinitis with sinusitis is shown to have been productive of symptoms that included a runny nose, and intermittent sinus infections requiring antibiotics; it is not shown to be productive of radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

3.  The Veteran's service-connected obstructive sleep apnea was service-connected on the basis of aggravation by a service-connected disability, with a finding that it caused no more than a 10 percent worsening of symptoms; the Veteran's sleep apnea is shown to have been productive of the need for a CPAP machine, but it is not shown to have been productive of chronic respiratory failure with carbon dioxide retention or cor pulmonae, or to have required a tracheostomy.


CONCLUSIONS OF LAW

1.  A foot disability was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Sup. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for a rating in excess of 30 percent for service-connected allergic rhinitis with sinusitis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.97, Diagnostic Code 6510 (2013).

3.  The criteria for a rating in excess of 10 percent for service-connected obstructive sleep apnea have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310, 3.321, 4.97, Diagnostic Code 6847 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the appellant has been substituted as the eligible survivor of the Veteran for any accrued benefits that may become due at the outcome of the appeal.  Unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Parts 3, 14, and 20, to address the issue even further.  See 76 Fed. Reg. 8666 -8674 (February 15, 2011).  Both the Fast Letter and the proposed regulations indicate that this type of claim differs from an accrued benefits claim, in part, as evidence can be added to the record. 

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

The statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Accordingly, the two-year limit on benefits is not applicable in this case.

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Following a veteran's death, any accrued benefits are payable to a veteran's spouse, children (in equal shares), or dependent parents (in equal shares).  38 U.S.C.A. § 5121(a)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a)(1) (2013).  

The Board notes that in July 2011, the appellant filed her claims for accrued benefits.  Her claims were therefore filed within one year of the date of the Veteran's death.  See 38 U.S.C.A. § 5121(c).




I.  Service Connection

The appellant asserts that the Veteran had a bilateral foot disability due to his service.  During his hearing, held in August 2010, the Veteran essentially testified that he developed a foot disability during service due to having to wear ill-fitting boots, to include while performing duties as a drill instructor.  

During the appellant's hearing, held in May 2012, the appellant testified that she met the Veteran in 1973, and that they were married the following year.  She stated that he told her that when he got into the Army he was issued boots that were too small.  She testified that his big toe pulled over the smaller toe, and that he walked with his feet turned out to help alleviate some of the pain.  She stated that his condition worsened over time it got worse, and that the second toes were affected.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease, to include arthritis, is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  

The Veteran's service treatment records do not show any relevant treatment, findings, or diagnoses.  The Veteran's separation examination report, dated in August 1967, shows that his feet were clinically evaluated as normal.  An accompanying "report of medical history" shows that he denied having a history of foot trouble.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1971 and 2011.

Private treatment reports from B.J.C., M.D., dated between 1994 and 1998, show that in September 1994, the Veteran complained of symptoms that included foot pain.  He was noted to be obese, and to have reported the following: he worked as a railway engineer.  He used to run two years ago, but had quit due to asthma.  The report notes, "He also has started developing joint pain, mainly in the distal IP (interphalangeal) joints and in the joint of the feet."  There was no relevant diagnosis.  In November 1995, he complained of heel pain.  The relevant assessment was heel pain, bilaterally.  In December 1995, he again complained of heel pain, and the relevant assessment was plantar fasciitis.  

A private treatment report, dated in October 2001, contains assessments that included Achilles tendonitis.  

A VA progress note, dated in November 2001, shows that the Veteran complained of having right heel pain for "greater than one year," and that the pain developed gradually at the back of his heel.  He also reported having painful bunions, and painful second and great toes.  On examination, he was noted to have a pes planus foot type, a bunion joint deformity, bilateral, first toes, extensor hallux attitude, bilateral great toes, splay foot, bilaterally, and valgus-contracted second toes, bilaterally, and varus-contracted fourth toes, bilaterally.  The assessments noted Achilles tendonitis, right heel, pes planus with associated foot strain, bunion joint deformity, bilateral first toes, and contracted second toe, bilaterally with HV (hallux valgus) mild, left great toe. 

Thereafter, the Veteran received a number of treatments for complaints of foot symptoms.  An October 2002 VA progress note states that the Veteran has neuropathic symptoms of numbness in his toes "which may be related to" a prior history of back surgery.  A March 2004 VA progress note shows complaints of first M-P (metatarsophalangeal) pain, and "suspect DJD" (degenerative joint disease).  A November 2008 VA operative report shows that the Veteran underwent a left foot bunionectomy, and left foot second-digit arthroplasty.  The postoperative diagnoses were left foot bunion, and left foot second digit clindactyly.  A June 2009 VA progress note contains notations of bilateral plantar fasciitis, and bunionectomy, still with some pain.  

A lay statement from R.C.B., received in August 2010, states that the Veteran had been a drill instructor, and that the author served in his unit.  

The Board finds that the claim must be denied.  The Veteran's service treatment records do not show any treatment, findings, or diagnoses involving foot symptoms.  The Veteran's separation examination report, dated in August 1967, shows that his feet were clinically evaluated as normal.  An accompanying "report of medical history" shows that he denied having a history of foot trouble.  Therefore, the Veteran is not shown to have had a chronic disease during service.  See 38 C.F.R. § 3.309(b). 

The earliest post-service medical evidence of foot symptoms is dated in 1994, which is about 27 years following separation from service.  This period of time is a factor that weighs against the claim.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  There is no competent etiological opinion in support of the claim.  There is no evidence to show that arthritis of either foot was manifest to a compensable degree within one year of separation from service.  The Board further notes that the Veteran is shown to have worked at a very physical job for many years following service.  Specifically, he is shown to have worked for a railroad.  See e.g., December 1989 report from J.J.S., M.D. (describing an on-the-job injury that was incurred while switching railroad cars); Veteran's unemployability claim (VA Form 21-8940) (in which he reported working for railroads from 1973 to 1997); VA progress notes, dated in 2009 (multiple histories noting an on-the job lifting injury while working for a railroad, causing neck and back strain in 1973).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the appellant's and the Veteran's contentions, and the lay statement, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson would normally be presumed competent to report foot symptoms.  See e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the Veteran was shown to have foot conditions that included arthritis of the feet, and degenerative joint disease is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that X-ray studies and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that a foot disability is related to the Veteran's service.  The Veteran's service treatment reports and post-service medical records have been discussed.  The Board has also considered that the Veteran's son has reported that he has received medical training.  However, he did not specifically assert that the Veteran's foot symptoms were related to his service.  There is no competent opinion of record in support of the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the contentions to the effect that the Veteran had a foot disability due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


II.  Increased Ratings

The appellant asserts that increased ratings are warranted for the Veteran's service-connected allergic rhinitis with sinusitis, and obstructive sleep apnea.  

In June 2009, the Veteran filed his claims for increased ratings.  In May 2010, the RO denied his claims.  The Veteran perfected his appeals in November 2010.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

A.  Sinusitis

During the Board hearing, held in May 2012, the appellant and her son testified that the Veteran had respiratory difficulty, congestion, coughing, and nose bleeds that required at least two emergency room visits.  The appellant testified that the Veteran had very frequent doctor visits, lots of medication that increased over the years, a lack of energy, and decreased daily activities like chores and "going places."  The appellant's son testified that the Veteran had daily headaches.  

As for the history of the disability in issue, see 38 C.F.R. § 4.1 (2013), the Veteran's service treatment records note a childhood history of perennial allergic rhinitis, with injection therapy in high school.  He was noted to have both tension-related and allergy-related headaches.  During service, he was treated for allergies, and sinusitis.  

As for the post-service medical evidence, in November 1978, the Veteran was noted to have undergone a septoplasty.  In January 2000, VA records show that he underwent a uvulopalatoplasty.  A VA surgical report, dated in December 2002, shows that the Veteran underwent bilateral middle meatus antrostomies, bilateral anterior ethmoidectomies, and bilateral posterior ethmoidectomies.  Thereafter, he received a number of allergy shots, and medication for treatment of his symptoms.   
 
In August 1993, the RO granted service connection for allergic rhinitis with sinusitis and headaches, on the basis of aggravation of a preexisting condition, evaluated as 0 percent disabling.  In September 2002, the RO increased the Veteran's rating to 30 percent.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002).

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, DC 6510, which provides criteria used to evaluate chronic sinusitis, pansinusitis.  This Diagnostic Code is rated under the General Rating Formula for Sinusitis (DCs 6510 through 6514). 

Under the General Rating Formula for Sinusitis, a 50 percent disability rating is warranted for sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note to the rating criteria states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2013).

The medical evidence includes VA and non-VA reports, which show that the Veteran underwent sinus or allergy treatment on about a monthly basis, to include allergy injections.  Prescription labels are of record, dated between 2009 and 2011, which show use of Amoxicillin and Clindamycin, both "for infection," and Augmentin.  VA progress notes show that the Veteran was also noted to use medications that included Cetirizine, Flunisolide, and Fluocinolone.  A January 2009 VA progress note shows that the Veteran reported that his problems were seasonal, and that he believed that his worst time of year was passing.  He complained of severe congestion due to allergies.  

A VA otolaryngology C&P (compensation and pension) examination consultation, dated September 2, 2009, shows that the Veteran reported currently using Cetirizine and Flunisolide, and that he reported sneezing and nasal obstruction.  He stated that he had just completed a course of Amoxicillin for a sinus infection.  He reported having 5 or 6 sinus infections requiring antibiotics over the past year.  On examination, there was significant enlargement involving the bilateral middle and inferior turbinates, estimated as a 50 to 60 percent blockage on the right, and a 70 percent blockage on the left.  There were no nasal polyps, and no mucopus noted in the nose or nasopharynx.  There was no nasal crusting.  The diagnoses were history of sinusitis, and allergic rhinitis.  The examiner stated that the Veteran had signs and symptoms of significant chronic allergic rhinitis, with a reported use of antibiotics for 5 to 6 infections over the past year.  

A VA examination report, dated in March 2010, shows that the Veteran reported that there had not really been any change in his condition since his September 2009 examination.  He stated that his last treatment for a sinus infection was about three to four months before, and it was noted that he continued to take allergy shots and Cetirizine (described as "a non-sedating antihistamine").  He continued to complain of nasal congestion and drainage.  He had been on Flunisolide, although it appeared his prescription had expired.  The examiner noted that he did not see treatment with antibiotics at the Dallas VAMC in recent months, with the exception of Augmentin, which was prescribed at Ft. Worth in December 2009, apparently for a sinus infection.  On examination, there was significant nasal obstruction present in the bilateral nasal cavities, primarily due to enlargement of the bilateral inferior turbinates.  The obstruction appeared to be unchanged from examination in September 2009.  There was no mucopus, nasal polyps, or nasal crusting.  The diagnoses were chronic allergic sinusitis, and history of sinusitis.  The examiner concluded that although the Veteran would likely be home in bed for several days per year with sinus infections, his employability should not be affected, and that he could see no reason why the Veteran's service-connected allergic rhinitis and/or history of sinusitis would cause him to be unemployable.  

A VA general medical examination report, dated in March 2010, contains impressions that include multiple allergies defined on prior skin test, with allergies to mold, trees, grasses, dogs, cats, and house dust.  The report notes that he has been given intermittent allergy shots since 1966 with questionable benefit, and that he takes pseudoephedrine, 60 milligram tablets daily for his allergies.  

The Board finds that a rating in excess of 30 percent for the Veteran's allergic rhinitis with sinusitis is not warranted.  The Veteran is shown to have had at least three relevant surgeries intended to alleviate his symptoms, and the evidence appears to reflect that he had near-constant sinusitis characterized by headaches, pain and tenderness of affected sinus.  However, the evidence does not show that he has chronic osteomyelitis, purulent discharge, or crusting.  In this regard, neither purulent discharge, or crusting, was shown upon VA examination in September 2009 or March 2010, and the preponderance of the VA and non-VA treatment reports tend not to show such symptoms.  Some reports specifically note that there was no purulent discharge.  See e.g., VA progress notes, dated in February and March of 2009.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim that the criteria for a rating in excess of 30 percent for allergic rhinitis with sinusitis have been met, and that the claim must be denied.  

B.  Obstructive Sleep Apnea

During the appellant's Board hearing, held in May 2012, the appellant testified that the Veteran's obstructive sleep apnea had been aggravated by his service-connected allergic rhinitis and sinusitis.  

As for the history of the disability in issue, see 38 C.F.R. § 4.1, the Veteran underwent a number of sleep studies, beginning in 1998.  A 1998 sleep study resulted in a finding of a severe sleep-related breathing disorder with concomitant moderate snoring and severe acute oxygen desaturation.  A CPAP (Continuous Positive Airway Pressure) machine was recommended.  A July 2002 VA examination report contained impressions that included moderately-severe sleep apnea with distinct improvement with CPAP device.  It was noted to be an obstructive-type of apnea, that had not been caused by his sinusitis or allergic rhinitis, but had been aggravated by those disorders.  In an opinion, dated in October 2002, a VA physician concluded that the Veteran's sleep apnea was caused by excessive tissue in the pharyngopalatine area as a result of his obesity, and that the aggravation of his sleep apnea from his service-connected allergic rhinitis with sinusitis "is usually minimal compared to the overall obstruction," but that the worsening of his sleep apnea from his service-connected allergic rhinitis with sinusitis "would at most be 10 percent."  A December 2002 VA progress note indicates that the Veteran had discontinued CPAP due to an inability to tolerate it, but that he wanted to attempt it again.  The impression was moderate obstructive sleep apnea.  VA progress notes indicate that the Veteran had ongoing difficulties with his CPAP mask; a January 2007 note stated that the Veteran had significant OSA (obstructive sleep apnea) and that he could not tolerate his current CPAP mask, and was to be fitted with a new one.  

In February 2003, the RO granted service connection for sleep apnea, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  The RO stated that it granted service connection because the Veteran's sleep apnea had been aggravated by his service-connected allergic rhinitis with sinusitis.  The RO noted that a VA physician had concluded that the worsening of the Veteran's sleep apnea would be 10 percent at most.  

In June 2009, the Veteran filed his claim for an increased rating.  In May 2010, the RO denied his claim.  The Veteran had perfected an appeal as of November 2010.

The Veteran's service connected obstructive sleep apnea has been evaluated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Codes (DCs) 6899-6847.  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted lung disorder is the service-connected disorder, and it is rated as if the residual condition is sleep apnea syndrome, under DC 6847.

Under 38 C.F.R. § 4.97, DC 6847, regarding Sleep Apnea Syndromes (Obstructive, Central, Mixed), a 100 percent rating is warranted for: Chronic respiratory failure with carbon dioxide retention or cor pulmonae, or; requires tracheostomy.

A 50 percent rating is warranted for: Requires use of breathing assistance device such as continuous airway pressure (CPAP) machine.  Id.

A 30 percent rating is warranted for: Persistent day-time hypersomnolence.  Id.

A 0 percent rating is warranted for: Asymptomatic but with documented sleep disorder breathing.  Id.

The medical evidence includes a private report, from Sleep Healers, dated in September 2009, which shows that the Veteran had a history of symptoms that included "bruxism, night sweats, leg cramps or tingling, awakens with a sour or bitter taste in mouth, holding breath while asleep," and falling asleep unintentionally or at inappropriate times, loud and disruptive snoring, and lack of energy.  The interpretation of his sleep study was that he had moderately severe obstructive sleep apnea with hypoxemia, with periodic limb movements in sleep, and possible restless legs syndrome by history.  A trial of nasal CPAP/C-flex titration in the lab with simultaneous polysomnography was recommended.  

VA progress notes show that in December 2008, the Veteran was noted to have been on a CPAP device since May 2003 for mild OSA.  See also March 2010 VA progress note (same).  He reported napping occasionally and dozing several times per day.  He reported having difficulty with CPAP toleration and some claustrophobic sensation.  He reported going to bed between 9 p.m. and 12 a.m. and arising between 6:30 a.m. and 7:30 a.m.  A January 2009 report notes improved continuation in treatment.  A March 2010 VA progress note shows that the Veteran reported getting into bed at midnight, and arising at 7 a.m.  He stated that he napped twice a month, and that he dozes if sitting.  He reported having problems with his CPAP fit, and feeling weak pressure.  In May 2010, the Veteran presented for a CPAP renewal.  In August 2010, the Veteran returned his CPAP equipment in total, because he said he could not tolerate it.  A SmartCard memory download indicated 65.4 percent success rate of usage, averaging 4.56 hours per night, with 42.3 percent efficiency above four hours per night.  

A VA general medical examination report, dated in May 2010, shows that the Veteran was diagnosed with sleep apnea in 1998, with a history of five sleep apnea studies, most recently in November 2009, which confirmed the diagnosis of obstructive sleep apnea.  The report notes the following: the Veteran had a history of surgery for resection of his uvula, his throat, and his nose as a preparation for using a CPAP device.  However, this had not controlled his sleep apnea and he did not currently use the device.  A total-type mask had been recommended along with oxygen, but he had not been able to obtain it, and he did not currently have any treatment.  He slept six hours every night.  The relevant impression was obstructive sleep apnea.  The examiner stated that the Veteran's sleep apnea would not render him unemployable, as he slept six hours every night

The Board finds that the claim must be denied.  As an initial matter, there is no evidence to indicate that the Veteran had chronic respiratory failure with carbon dioxide retention or cor pulmonae, or that he required a tracheostomy.  Therefore, the criteria for a 100 percent rating under DC 6847 are not shown to have been met.  The Veteran had been provided with a CPAP machine, despite his eventual inability to use it, and this shows that the criteria for a 50 percent rating under DC 6847 were met, however, as service connection was granted on the basis of aggravation, the RO properly adjusted the rate of compensation downward.  

Specifically, under 38 C.F.R. § 3.310(b):

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) (emphasis added).

In this case, the only competent medical opinion of record as to the extent of aggravation is found in the October 2002 VA physician's opinion, in which the physician concluded that the worsening of the Veteran's sleep apnea by his service-connected allergic rhinitis with sinusitis "would at most be 10 percent."  Therefore, there is no basis upon which to find that an increased rating is warranted.  Id.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

In reaching this decision, the Board has considered that the Veteran's son, P.F., testified that he had some medical training, and that he believed that the Veteran's sleep apnea had been aggravated by at least 50 percent by his service-connected allergic rhinitis with sinusitis.  However, he did not indicate that he had reviewed the Veteran's claims file, or any other detailed and reliable medical history, nor did he specifically discuss how the Veteran's allergic rhinitis with sinusitis had aggravated the Veteran's sleep apnea.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this regard, the Board points out that to the extent that the Veteran was unable to use his CPAP machine for an extended period of time, the medical reports do not attribute this to either allergic rhinitis or sinusitis.  Rather, they indicate that his sleep apnea was due to obesity, and while nasal congestion appears to have caused some difficulties, they primarily indicate that the Veteran could not tolerate his CPAP machine because of claustrophobia, inadequate pressure, and a poorly-fitting mask.  See e.g., October 2002 VA opinion; Veteran's May 2010 testimony; VA progress notes, dated in December 2008 and March 2010.  The Board has therefore determined that the medical findings which directly address the criteria under which this disability is evaluated warrant greater probative value.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

C.  Conclusion

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The criteria for the ratings currently assigned more than reasonably describe the Veteran's disability levels and symptomatology.  The Veteran was shown to have the need for monthly allergy injections, and medication for his allergies and sinus symptoms.  The rating schedule contemplates this.  38 C.F.R. § 4.97, DC 6510.  The schedular criteria considered contemplate a variety of manifestations of impairment.  With regard to sleep apnea, the Board has considered that the Veteran was apparently unable to use his CPAP device.  However, in March 2010, the Veteran, whose history of difficulties with his CPAP machine dated back many years, reported getting into bed at midnight, and arising at 7 a.m. (i.e., sleeping for seven hours per night).  In addition, the May 2010 VA examination report reflects that he stated that he slept six hours per night. 
Furthermore, VA is under the duty to adjust the Veteran's rating under 38 C.F.R. § 3.310, and the operative and only competent opinion on the matter of aggravation (i.e., the October 2002 VA opinion, which states that there was no more than a 10 percent worsening of sleep apnea from the Veteran's service-connected disabilities).  Given the foregoing, and the ways in which the rating schedule contemplates impairment for the Veteran's disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability pictures.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the appellant does not contend, and the evidence of record does not suggest, that the Veteran's disabilities had resulted in any hospitalizations during the time period on appeal.  The evidence indicates that the Veteran was unemployable due to nonservice-connected symptoms that are not in issue.  See e.g., March 2010 VA examination report (indicating that the Veteran was unemployable due to back symptoms and coronary artery disease).  The Board finds, therefore, that the Veteran's service-connected disabilities in issue did not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

With regard to employability, the Board notes that in May 2010, the RO denied a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  VCAA notice has been sent via letters, dated in August 2009 and January 2010, of the criteria for establishing service connection, and increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Notice was also provided as to how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran was afforded examinations.  Although an etiological opinion was not been obtained with regard to the service connection claim, there were no findings, treatment, or diagnoses for foot symptoms during service, or for many years after service, and there is no competent opinion in support of the claim.  Therefore, no additional development is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In May 2012, the appellant was provided an opportunity to set forth her contentions during a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2012 hearing, the AVLJ identified the issues on appeal.  Also, information was solicited regarding the etiology and severity of the Veteran's claimed disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a foot disability is denied.

A rating in excess of 30 percent for service-connected allergic rhinitis with sinusitis is denied.

A rating in excess of 10 percent for service-connected sleep apnea is denied.

Accrued benefits are not payable.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


